Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Previously withdrawn claim 13 is rejoined and entered. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims include previously indicated allowable subject matter.
In regard to claim 1, Kim (U.S. App. 2020/0135091) teaches a display device (see Title) comprising: a driving circuit that drives a pixel (see Abstract); and a display region including the pixel (see Fig. 1), the pixel including: a light emitting element (see Fig. 2, ELD) electrically connected between a first power source and a second power source (see Fig. 2, Vdd and Vss); a first transistor electrically connected between the first power source and the light emitting element to control a driving current (Fig. 2, Tdr), the first transistor including: a first gate electrode electrically connected to a first node (Tdr gate conenced to C1); and a second gate electrode electrically connected to a bias control line (see Fig. 2, Tdr back gate connected to Vini); and a switching transistor (Tsw1) electrically connected between a data line and the first node, the switching transistor including a gate electrode electrically connected to a scan line (gate of Tsw1 connected to GLa), wherein the driving circuit varies a voltage in a second period based on a first data signal provided to the data line during a first period (see Figs. 6A-6B where Vbs value changes based on a Vdata value).
Verschueren et al. (U.S. App. 2019/0355308) teaches varying the control signal provided to the bias control line (see Para. 46-48 and 101 compensating threshold voltage by changing voltage of calibration gate using the second data line).
In regard to claim 14, Kim (U.S. App. 2020/0135091)  teaches a display device (see title) comprising: a first data line (see Fig. 1, DL1); scan lines (see Figs. 1 and 2, GLG) disposed in the display region and extending in a second direction crossing the first direction; and a first pixel and a second pixel that are disposed in the display region and electrically connected to the first data line (see Figs. 1 and 2, DL1 connected to pixels in the same column along with Vini), each of the first pixel and the second pixel including: a light emitting element electrically connected between a first power source (see Fig. 2, Vdd) and a second power source (see Fig. 2, Vss); a first transistor (Tdr) electrically connected between the first power source and the light emitting element to control a driving current, the first transistor including: a first gate electrode electrically connected to a first node (see Fig. 2, Gate of Tdr connected to node of C1); and a second gate electrode electrically connected to the first bias control line (see Fig. 2, bottom gate of TRdr connected to Vini); and a switching transistor (Tsw1) electrically connected between the first data line (Vdata) and the first node, the switching transistor including a gate electrode electrically connected to a corresponding scan line among the scan lines (see Fig. 2, GLa connected to gate of Tsw1).
Miyake (U.S. App. 2016/0300900) teaches a first bias control line that are disposed in a display region and extend in a first direction and the first and second pixel connected to the first bias control line (see Fig. 1, where pixels in the first column are connected to L1 and L2).
In regard to claim 17, Kim (U.S. App. 2020/0135091) teaches a method of driving a display device (see Title) including a pixel (see Fig. 1 P) having a driving transistor (see Fig. 2, Tdr) the method comprising: a first data signal provided to a first gate electrode of the driving transistor during a first period (see Fig. 6B where Vdata1 is sent); and varying a voltage level of a control signal provided to a second gate electrode of the driving transistor in a second period and a second data signal provided to the first gate electrode in the second period (see Figs. 2 and 6B where Vbs to the bottom gate for compensating the driving transistor is modified based on Vdata2 value).
However, Yamamoto  (U.S. App. 2019/0079330) teaches calculating a stress of the pixel based on a first voltage provided to a first gate electrode of the transistor during a first period (see at least Para. 141-144 for stress breakdown applied and Figs. 7A-9B); and varying a voltage level of a control signal provided to a second gate electrode of the driving transistor in a second period based on the stress (see Fig. 7A, Vbg varied based on Vgs stress). 
	The references nether singularly nor in combination teach the features of the most recent amendment incorporating previously indicated allowable subject matter filed 3-10-2022.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694